COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-136-CV
 
PETER
GUDMUNDSSON, CHRISTOPHER                                APPELLANTS
BANCROFT, BRUCE
LEADBETTER, JIM 
ARMSTRONG, TREY TRAVIESA,
HARBERT 
MULHERIN, IDEALAB CAPITAL
PARTNERS, 
AND
GRYPHON HOLDINGS                                                                    
 
                                                   V.
 
NATIONAL
UNION FIRE INSURANCE COMPANY                          APPELLEE
OF
PITTSBURG, PA                                                                              
                                                                                                        
                                               ----------
            FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.




 
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and DAUPHINOT,
J.  
 
DELIVERED:  March 1, 2007 





[1]See Tex. R. App. P. 47.4.